Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Marie Claverie et al (“Synthetic Talc and Talc-Like Structures: Preparation, Features and Applications” in view Yamada et al (US 2009/0233107), further in view of the article by Lorena Betancor et al (“ Advantages of the Pre-Immobilization of Enzymes on Porous Supports for Their Entrapment in Sol-Gels”). The article by Marie Claverie et al discloses the sol-gel method for forming talc-like structures. (See pages 534 and 535, especially Section 4.1 on page 534.) The differences between the process disclosed by Claverie et al, and that recited in applicant’s claims, are that Claverie et al do not disclose that the talc-like structure should have the specific structure recited in applicant’s claims, and that the structure should include a porous material and compound. Yamada et al disclose an organic-inorganic hybrid material of 2:1 lamellar structure as recited in applicant’s claims. Betancor et al disclose the pre-immobilization of Enzymes on porous supports for their entrapment in sol-gels. (See the entire document, particularly the Abstract.) It would be obvious to employ the structure of Yamada et al as the organic-inorganic hybrid material in the composite of Claverie et al. One of ordinary skill in the art would be motivated to do so, since Clavarie et al suggest on page 534 that any organic-inorganic talc hybrid can be used, and Yamada et al disclose in Paragraphs [0012] and [0017] that a mixed layer silicate having a 2:1 type layered silicate layer is useful in layered silicate/polymer nanocomposites. It would be further obvious from Betancor et al to include enzymes on porous supports for entrapment in sol-gels, since Claverie et al disclose in Section 2.3 on page 530 that talc is studied as a mineral filler to bring new properties and/or functionalities (mechanical reinforcement and barrier properties) to composite materials. Regarding claim 8, Yamada et al disclose the process recited therein in Paragraphs [0032] and [0033]. Regarding claims 5 and 19, it would be obvious to employ activated carbon as the porous material in the process of Claverie et al. One of ordinary skill in the art would be motivated to do so, since Betancor et al suggest that the support may be any suitable porous material, and it is well-known that activated carbon is porous and is used as a support. Regarding claims 11-15, the composition recited therein would inherently be formed in the process of Claverie et al, as modified by Yamada et al and Betancor et al. Regarding claim 13, it is clear that the composition of Claverie et al is in solid form. 
Claims 3, 6, 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claverie et al in view of Yamada et al, further in view of Betancor et al, as applied to claim 1 above, even further in view of the article by Iqbal Gill et al (“Bioencapsulation within synthetic polymers (Part 1): sol-gel encapsulated biologicals”). Regarding claim 3, It would be further obvious from Gill et al to provide amino acids as the compound in the process of Claverie et al, since Gill et al suggest amino acids in bioimmobilization in the second full paragraph of the first column on page 282.  Regarding claims 6, 7 and 20, the silicon sources recited therein are disclosed or suggested on pages 287 and 288 of Gill et al. Regarding claim 18, it would be even further obvious to provide tryptophan as the amino acid, since it is well-known that tryptophan is an important component of bioimmobilization.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claverie et al in viuew of Yamada et al, further in view of Betancor et al, as applied to claim 11 above, even further in view of Dreher et al (US 2013/0040817). It would be even further obvious from Dreher et al to use the composition of Claverie et al, as modified by Yamada et al and Betancor et al, as a growth stimulant or fertilizer for plants. One of ordinary skill in the art would be motivated to do so, since Dreher et al would suggest such use in Paragraphs [0028] and [0029].

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Claverie et al in view of Yamada et al, further in view of Betancor et al, as applied to claims 1 and 8 above, respectively, even further in view of Finlayson et al (US 2014/0230504). Regarding claim 4, it would be even further obvious from Finlayson et al to provide a bacterium as the active ingredient in the encapsulated compound in the composite of Claverie et al. One of ordinary skill in the art would be motivated to do so, since Finlayson et al establish the conventionality of encapsulating bacteria in Paragraphs [0013] and [0051], and one would appreciate from such disclosure in  Finlayson et al that bacteria would be compatible with the nanocomposite of Claverie et al. Regarding claim 9, Finlayson et al suggest in Paragraph [0047] that the microbial strain may be in the form of a preculture of the microorganism.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the recitation of “with a group chosen from a …or” and “chosen from the group constituted of…and” is improper Markush or alternative terminology. Also in claim 1, the recitation of “it being possible for the alkyl group to be substituted” is indefinite, since it is unclear whether the claim requires the alkyl group to be substituted, or whether such embodiment is optional. In claim 4, it is indefinite as to whether the phrase “constituted from” is tantamount to - - consisting of - -. In claim 7, it is indefinite as to whether the phrase “chosen from the group constituted of” is tantamount to the phrase - - selected from the group consisting of - -. In claim 11, it is indefinite as to whether the composite is required to have the properties which would result from the process of claim1, since the claim recites that the composite is “obtainable” (as opposed to “obtained”) by such process. In claims 12 and 16, it is indefinite as to what would constitute the metes and bounds of a “suitable” excipient, since it would not be ascertainable as to whether a given excipient would be “suitable”.
 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736